Appeal from a judgment of the Cayuga County Court (Thomas G. Leone, J.), rendered March 20, 2012. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree, robbery in the second degree, assault in the second degree, burglary in the second degree (two counts), unlawfully fleeing a police officer in a motor vehicle in the third degree and reckless driving.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Boyden (112 AD3d 1372 [2013]). Present — Scudder, P.J., Fahey, Peradotto, Garni and Valentino, JJ.